MEMORANDUM OF DECISION.
The Defendant, Joan Martin, appeals from her conviction of terrorizing, 17-A M.R.S.A. § 210 (1983), following a jury trial in Superior Court, Androscoggin County. The Defendant challenges the sufficiency of the evidence to prove: (1) that the Defendant communicated threats dangerous to human life; and (2) that the alleged threats had the probable consequence of causing reasonable apprehension that the crime threatened would be committed. Upon reviewing the evidence in a light most favorable to the State, we conclude that the fact finders could have rationally found beyond a reasonable doubt that the Defendant was guilty of terrorizing. See State v. Ann Marie C., 407 A.3d 715, 725 (Me.1979); State v. Porter, 384 A.2d 429, 434 (Me.1978).
Finding no merit in the Defendant’s other contention that an improper motive prompted the filing of criminal charges in this case, the entry is:
Judgment affirmed.
All concurring.